 



Exhibit 10.1
HEALTH BENEFITS DIRECT CORPORATION
AMENDMENT NO. 1 TO OPTION
Daniel Brauser
     This AMENDMENT NO. 1 TO OPTION, dated as of February 15, 2007 (the
“Amendment Date”), is delivered by Health Benefits Direct Corporation, a
Delaware corporation (the “Corporation”), to Daniel Brauser (the “Holder”).
RECITALS
     A. On November 10, 2005, the Corporation granted the Holder an option
(“Option”) to purchase at the exercise price of $2.50 per share 500,000 fully
paid and non-assessable shares (“Shares”) of Common Stock (par value $0.001 per
share) of the Corporation.
     B. As of the Amendment Date, the Option has vested by its terms with
respect to 145,832 Shares, and remains unvested with respect to the remaining
354,168 Shares (the “Unvested Shares”).
     C. The Corporation and the Holder desire to amend the vesting schedule for
the Option with respect to the Unvested Shares.
     NOW, THEREFORE, the parties to this Amendment, intending to be legally
bound hereby, agree as follows:
     1. Amendment to Vesting Schedule. Effective as of the Amendment Date, in
order to amend and restate the vesting schedule for the Unvested Shares, the
third paragraph of the Option shall be amended and restated as set forth herein.
          (a) Prior to the effectiveness of this Amendment, the third paragraph
of the Option reads as follows:
     “This Option may not be exercised until the first anniversary from this
Option’s date of grant; twenty-five percent (25%) of the Shares subject to this
Option may be purchased on or after the first anniversary from this Option’s
date of grant; 10,416 Shares may be purchased on or after the last day of each
month thereafter; and, 10,440 Shares may be purchased on or after November 30,
2009, but prior to the Option’s expiration.”
          (b) Upon the effectiveness of this Amendment, the third paragraph of
the Option shall read as follows:
     “This Option may not be exercised until the first anniversary from this
Option’s date of grant; twenty-five percent (25%) of the Shares subject to this
Option shall become exercisable on the first anniversary of this Option’s date
of grant; an additional 10,416 Shares subject to this Option shall become
exercisable on December 31, 2006; an additional 10,416 Shares shall become
exercisable on January 31, 2007; an additional

- -



--------------------------------------------------------------------------------



 



19,966 Shares shall become exercisable on February 15, 2007; and an additional
30,382 Shares subject to this Option shall become exercisable on the last day of
each month from February 28, 2007 through December 31, 2007; provided, however,
that: (i) in the event that the Holder is removed as an officer or employee by
the Corporation at any time on or before December 31, 2007, then one hundred
percent (100%) of the Shares subject to this Option that are unexercisable as of
the removal date shall become exercisable upon such removal; and (ii) in the
event the Holder resigns as an employee of the Corporation at any time after
March 31, 2007 and before December 31, 2007, then fifty percent (50%) of the
Shares subject to this Option that are unexercisable as of the resignation date
shall become exercisable such resignation. The exercise of this Option shall be
subject to the terms of this Option Certificate and the Plan (as defined
below).”
     2. Exercise Period. Upon any termination of the Holder’s employment with
the Corporation, the vested portion of Holder’s Shares as of the date of such
termination shall remain exercisable by the Holder through and including the
one-year anniversary of the date of such termination.
     3. Effect of Amendment. This Amendment shall have no other effect on the
terms and conditions of the Option except as set forth in Sections 1 and 2 of
this Amendment.
     IN WITNESS WHEREOF, the Corporation has caused its duly authorized officers
to execute and attest this Amendment, and the Holder has placed his signature
hereon, effective as of the Amendment Date.

            HEALTH BENEFITS DIRECT CORPORATION
      By:   /s/ ALVIN H. CLEMENS         Name:   Alvin H. Clemens       
Title:   Chief Executive Officer     

I hereby accept the amendment to the Option described in this Amendment, and I
agree to be bound by the terms of this Amendment.

            HOLDER
      /s/ DANIEL BRAUSER       Daniel Brauser           

-2-